United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 14-3257
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                 Michael D. Hancock

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                 for the Western District of Missouri - Springfield
                                  ____________

                            Submitted: February 10, 2015
                               Filed: March 23, 2015
                                   [Unpublished]
                                   ____________

Before LOKEN, COLLOTON, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.

      Michael Hancock was serving the supervised-release portion of his federal
criminal sentence when his probation officer filed a violation report with the district
court1 alleging that Hancock had violated several supervised-release conditions.
Following a hearing, the district court concluded that Hancock had violated his
release conditions and revoked supervised release, imposing a revocation sentence
of 11 months in prison and two years of supervised release. For reversal, Hancock
argues that the court committed plain error in sentencing him because the court gave
significant weight to one of his prior convictions.

       After careful review, we find no abuse of discretion, see United States v.
Miller, 557 F.3d 910, 915-16 (8th Cir. 2009) (standard of review), much less plain
error, and we affirm the judgment. Counsel’s motion to withdraw is granted, but we
direct counsel to inform appellant about the procedures for filing a petition for
rehearing and for certiorari.
                       ______________________________




      1
       The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.

                                        -2-